Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9, 11, 16, 18 of U.S. Patent No. 9785460 B2. 

The differences between the claims are bolded in the table below:
INSTANT APPLICATION (current)
U.S. Patent No. 9785460 B2
1.    A method carried out on a host comprising a plurality of physical CPUs, a virtual machine executable on the host 






determining that a target number of virtual CPUs for the virtual machine is greater than a current number of virtual CPUs;
identifying at least one of the plurality of virtual CPUs that is executing a prioritized process thread; and




























causing the target number of virtual 



receiving a determination from the hypervisor, of a target number of virtual CPUs for the virtual machine; 
determining whether the target number of virtual CPUs is less than a current number of virtual CPUs activated for the virtual machine; and 
responsive to a determination that the target number of virtual CPUs is less than the current number of virtual CPUs activated for the virtual machine, launching, in a guest operating system of the virtual machine, and for execution in a first virtual CPU of the plurality of virtual CPUs, a prioritized process thread that includes a halt instruction, pinning the prioritized process thread to the first virtual CPU, to bind the prioritized process thread to the first virtual CPU, causing a guest scheduler in the guest operating system to execute the prioritized process thread using the first virtual CPU of the plurality of virtual CPUs, and decrementing the current number of virtual CPUs activated for the virtual machine, wherein, in response to detection by the hypervisor that the first virtual CPU is executing the halt instruction, the hypervisor deactivates the first virtual CPU from executing in the virtual machine by descheduling the first virtual CPU from executing on one or more physical CPUs of the host.
4. The method of claim 1, further comprising: 
responsive to a determination that 

Claim 9, is a non-transitory computer readable storage medium variation of claim 1.

Claim 11 is a non-transitory computer readable storage medium variation of claim 4.
Claim 15 is a computer system variation of claim 1.
Claim 16 is a computer system variation of claim 1.

Claim 18 is a computer system variation of claim 4.


Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patent claims are directed to 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uhlig et al. “Towards Scalable Multiprocessor Virtual Machines” in view of Hepkin et al. (U.S. Pub. No. 20090300317 A1), further in view of RedHat et al. “Red Hat Enterprise Linux 6 Virtualization Guide”, and further in view of Isci et al. “Runtime Demand Estimation for Effective Dynamic Resource Management”.
Uhlig, Hepkin, RedHat and Isci were cited in a previous Office Action.

As per claim 1, Uhlig teaches the invention substantially as claimed including a 
identifying at least one of the plurality of virtual CPUs that is executing a prioritized process thread (page. 2, left column lines 20-30 … a technique in time ballooning where a hypervisor coerces a guest OS to adapt scheduling metrics to processor speed, wherein the coercion introduces ghost processes into the scheduling queue [equivalent to launching and scheduling processes on virtual CPUs] of the guest OS or as balloon processes which donate their cycles back to the virtualization layer [hypervisor] when scheduled by the guest OS, Fig. 5 (c); Further, page 8, section 4.2, 3rd paragraph, describes that to influence load distribution, a balloon module has to give the impression that while the virtual processor is preempted, it is not idle e.g. executing a process, wherein balloon threads can be bound to the particular processor, and the likely hood of scheduling balloon tasks/processes can be increased by adjusting their priorities). 

Uhlig does not expressly disclose: determining that a target number of virtual CPUs for the virtual machine is greater than a current number of virtual CPUs; causing the target number of virtual CPUs to be available to the guest operating system.
However, Hepkin teaches: 
determining that a target number of virtual CPUs for the virtual machine is greater than a current number of virtual CPUs (par. 0039 … a determination is made 
causing the target number of virtual CPUs to be available to the guest operating system (par. 0039 … If more virtual CPUs are needed by the partition and the current number of virtual CPUs assigned to the partition is less than the partition's "entitlement value" of virtual CPUs, then decision 570 branches to "yes" branch 572 whereupon, at step 580, the number of virtual CPUs assigned to the partition is increased ("unfolded") to a value that is … equal to the partition's entitlement value [target number]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Uhlig by including the methods of folding and unfolding virtual CPUs as set forth by Hepkin, because it would provide for unfolding virtual CPUs executing balloon processes in a VM upon determination that the virtual machine requires more virtual CPUs. This would have increased the maximum achievable processing capacity for the virtual machine and thereby improve the performance of processes executing in the virtual machine.

Uhlig and Hepkin does not expressly disclose: causing the target number of virtual CPUs to be available to the guest operating system by killing execution of the prioritized process thread in the at least one of the plurality of virtual CPUs.
However, RedHat discloses causing the target number of virtual CPUs to be available [free memory resources] to the guest operating system by killing execution of the prioritized process thread in the at least one of the plurality of virtual CPUs (page 190, section 24.65 … processes may be killed by the pdflush kernel function. pdflush automatically kills processes to keep the system from crashing and to free up memory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Uhlig and Hepkin to incorporate the method of killing processes to free up memory as set forth by RedHat, in the manner of freeing up virtual CPUs for the virtual machine by killing balloon processes so as to improve performance of a virtual machine, in a manner similar to releasing processes to free memory, with predictable results.

Uhlig, Hepkin and RedHat do not expressly disclose: wherein the target number is based at least in part on an amount of ready time associated with the plurality of physical CPUs.
However, Isci teaches wherein the target number is based at least in part on an amount of ready time associated with the plurality of physical CPUs (page 383, left column, lines 42-45 … the estimated actual demand for a VM, i, can be represented as shown in Equation 1, where T represents the sampling period for the tracked VM metrics, wherein VM demand is determined in part based on CPU Ready time R which captures the time when the VM was ready to run on the CPU, page 382, left column, section III VM Demand Estimation Framework .. VM resource demand is estimated based on in part on CPU ready, the time spend waiting for CPU to be available).
It would have been obvious to one of ordinary skill in the art before the effective 

As per claim 2, Uhlig teaches further comprising: communicating with a hypervisor to receive the target number (page 11, right col. lines 17-20 hypervisor uses a … algorithm, which ensures that every virtual machine receives its allocated share of the processor).

As per claim 3, Isci teaches wherein the hypervisor calculates, based at least in part on the amount of ready time, a percentage ready time for the plurality of virtual CPUs (page 382, left column, section III … For a completely CPU bound VM, the sum of Used and Ready is expected to come close to 100% of the total elapsed time for the VM, where in Ready time is a percentage of the resource demand).

As per claim 4, Isci teaches wherein the percentage ready time is based at least in part on an aggregate of a ready time for each one of the plurality of virtual CPUs (page 382, left column, section III … the sum of Used and Ready is expected to come close to 100% of the total elapsed time).

As per claim 5, Hepkin teaches incrementing a count of the current number of virtual CPUs (par. 0039 … at step 580, the number of virtual CPUs assigned to the 

As per claim 6, Hepkin teaches wherein the target number of virtual CPUs is a lesser of a demanded number of virtual CPUs [CPUs needed] and an entitled number of virtual CPUs (par. 0039 … the number of virtual CPUs assigned to the partition is increased ("unfolded") to a value that is less than or equal to the partition's entitlement value).

As per claim 7, Hepkin further teaches: wherein the demanded number of virtual CPUs is equal to a number of virtual CPUs demanded by the virtual machine based on a current system load (par. 0038 … the operating system checks the partition's utilization; par. 0039 … If more virtual CPUs are needed by the partition and the current number of virtual CPUs assigned to the partition is less than the partition's "entitlement value" of virtual CPUs, then decision 570 branches to "yes" branch 572 whereupon, at step 580, the number of virtual CPUs assigned to the partition is increased ("unfolded") to a value that is less than or equal to the partition's entitlement value); and 
the entitled number of virtual CPUs is a number of virtual CPUs to which the virtual machine is entitled based on a number of virtual CPUs configured for the virtual machine (par. 0005 … Each logical partition requests a "guaranteed" or 

As per claim 8, it is a non-transitory computer readable storage medium having similar limitations as claim 1. Thus, claim 8 is rejected for the same rationale as applied to claim 1. 

As per claim 9, it is a non-transitory computer readable storage medium having similar limitations as claim 2. Thus, claim 9 is rejected for the same rationale as applied to claim 2.

As per claim 10, it is a non-transitory computer readable storage medium having similar limitations as claim 3. Thus, claim 10 is rejected for the same rationale as applied to claim 3.

As per claim 11, it is a non-transitory computer readable storage medium having similar limitations as claim 4. Thus, claim 11 is rejected for the same rationale as applied to claim 4.

As per claim 12, it is a non-transitory computer readable storage medium having similar limitations as claim 5. Thus, claim 12 is rejected for the same rationale as applied to claim 5.

As per claim 13, it is a non-transitory computer readable storage medium having similar limitations as claim 6. Thus, claim 13 is rejected for the same rationale as applied to claim 6.

As per claim 14, it is a non-transitory computer readable storage medium having similar limitations as claim 7. Thus, claim 14 is rejected for the same rationale as applied to claim 7.

As per claim 15, it is computer system having similar limitations as claim 1. Thus, claim 15 is rejected for the same rationale as applied to claim 1.

As per claim 16, it is a computer system having similar limitations as claim 2. Thus, claim 16 is rejected for the same rationale as applied to claim 2.

As per claim 17, it is a computer system having similar limitations as claim 3. Thus, claim 17 is rejected for the same rationale as applied to claim 3.

As per claim 18, it is a computer system having similar limitations as claim 4. Thus, claim 18 is rejected for the same rationale as applied to claim 4.

As per claim 19, it is a computer system having similar limitations as claim 5. Thus, claim 19 is rejected for the same rationale as applied to claim 5.

As per claim 20, it is a computer system having similar limitations as claim 6. Thus, claim 20 is rejected for the same rationale as applied to claim 6.

Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. 

(1) The applicant argues in page 8 for claims 1, 8 and 15 that “On page 3 of the Office Action, claims 1, 8, and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as allegedly being unpatentable over claims 1, 4, 9, 11, 16, and 18 of U.S. Patent No. 9,785,460. Applicant respectfully requests that the double patenting rejections be held in abeyance until a determination as to the allowability of the pending claims has been made”.

(2) The applicant argues in page 12-13 for claims 1 that “Uhlig, Hepkin, Redhat, and Isci, individually and in combination, do not show or suggest causing the target number of virtual CPUs to be available to the guest operating system by killing execution of the prioritized process thread in the at least one of the plurality of virtual CPUs, wherein the target number is based at least in part on an amount of ready time associated with the plurality of physical CPUs”

As per point 1, the examiner respectfully submits that applicant’s response to the 

As per point 2, the examiner respectfully disagrees because the combination of prior art reasonably teaches all the limitations as claimed. For example Hepkin clearly discloses, par. 0039, that when the partition needs more resources and the current number of virtual CPUs is less than an entitlement value [equiv. to target number VCPUs], the number of virtual CPUs assigned to the partition is increased ("unfolded") to a value that is … equal to the partition's entitlement value, which is same as causing target virtual CPUs available. Hepkin does not disclose “by killing execution of the prioritized process thread in the at least one of the plurality of virtual CPUs”. However, RedHat discloses, page 190, section 24.65 a method where processes may be killed by the pdflush kernel function. pdflush automatically kills processes to keep the system from crashing and to free up memory. Which also applies to freeing virtual processors. determined in part based on CPU Ready time R which captures the time when the VM was ready to run on the CPU, page 382, left column, section III VM Demand Estimation Framework .. VM resource demand is estimated based on in part on CPU ready, the time spend waiting for CPU to be available. Therefore, Applicant’s arguments are unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 9037717 B2 teaches methods for Virtual machine demand estimation.
US Patent No. 7702843 B1 teaches methods for determining memory conditions in a virtual machine.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/WH/
Examiner, Art Unit 2195

/BRADLEY A TEETS/Primary Examiner, Art Unit 2195